Citation Nr: 1519086	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-23 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury of the bilateral feet.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral bowlegs.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for arthritis of the lumbar spine with pain and radiculopathy.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for degenerative disc disease of the cervical spine.

6.  Entitlement to an increased disability rating of a right shoulder disability, currently rated as 30 percent disabling.

7.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as 10 percent disabling.

8. Entitlement to an increased disability rating for right deltoid weakness, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In August 2012, the Veteran withdrew his previous request for a hearing in front of a Veteran's Law Judge.

The issue of entitlement to service connection for entitlement to an increased rating for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has any residuals of a cold injury of the bilateral feet and PTSD.

2.  Service connection for bilateral bowlegs was denied by the RO in a decision of December 1962.  The Veteran was informed of the decision and he did not appeal.

3.  The evidence submitted with regards to the bilateral bowlegs since the RO's December 1962 decision is cumulative.

4.  Service connection for lumbar spine and cervical spine disabilities was most recently denied by the RO in a decision of October 2009.  The Veteran was informed of the decision and he did not appeal.

5.  The evidence submitted with regards to the lumbar spine and cervical spine disabilities since the RO's October 2009 decision is cumulative.

6.  The evidence shows that the Veteran's service-connected residuals of a right shoulder disability are manifested by, at worst, flexion to 95 degrees and complaints of pain. 

7.  The Veteran's weakness of the right arm deltoid, his dominant side, is characterized by some radiating intermittent pain; incomplete paralysis of the median or musculotaneous nerve that is "moderate" in nature, or of the circumflex nerve that is "severe" in nature, has not been shown.


CONCLUSIONS OF LAW

1.  Residuals of cold injury of the bilateral feet were not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  PTSD was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

3.  The December 1962 rating decision denying service connection for bilateral bowlegs is final.  38 U.S.C.A. § 7105(c)(West 2002).

4.  Evidence received since the December 1962 rating decision is not new and material and the claim for service connection for bilateral bowlegs is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The October 2009 rating decision denying service connection for arthritis of the lumbar spine with pain and radiculopathy and degenerative disc disease of the cervical spine is final.  38 U.S.C.A. § 7105(c)(West 2002).

6.  Evidence received since the October 2009 rating decision is not new and material and the claim for service connection for arthritis of the lumbar spine with pain and radiculopathy is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

7.  Evidence received since the October 2009 rating decision is not new and material and the claim for service connection for degenerative disc disease is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

8.  The criteria for a disability rating greater than 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5201 (2014).

9.  The criteria for a disability rating in excess of 10 percent for right deltoid weakness, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes (DC) 8515, 8517, 8518 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the Veteran's claims for whether new and material evidence had been submitted to reopen a claim for service connection for lumbar and cervical spine disabilities, and bilateral bowlegs, the Board notes that in March 2006, the United States Court of Appeals for Veterans Claims (Court) held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided adequate notice, to include as to the requests to reopen the previously denied claims, in a May 2010 letter.  The May 2010 letter explained what information and evidence was needed to substantiate a claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Additionally, the letter also included information as to new and material evidence consistent with Kent.  The May 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

With regards to the Veteran's service personnel records, the record reflects the file was destroyed in a fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his claimed residuals of cold injury to the bilateral feet and PTSD in December 2013.  VA examinations of the right shoulder were conducted in April 2010 and June 2011.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion.  

Regarding the new and material evidence claim, the Board notes that the duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claims.  As such, further examination is not required in connection with those claims.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486 ; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria and Analysis

      A. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from a cold injury of the bilateral feet and PTSD.  

With regards to the residuals of a cold injury of the bilateral feet, the service treatment records show that the Veteran was treated for a cold injury to the feet in February 1955 while serving in Germany.  At separation, no residuals were noted.  

The Veteran was afforded a VA examination in December 2013.  After a review of the claim file and examination of the Veteran, the examiner concluded that the current bilateral foot problems are less likely than not due to service, to include the cold injury in service.  The examiner noted that while the Veteran reported numbness and pain on his feet, this was due to diabetic neuropathy and lumbar radiculopathy, and not as a result of the cold injury in service.  

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, namely, residuals of cold injury to the feet.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for residuals of cold injury to the bilateral feet must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, the Board has no reason to question that the Veteran experiences subjective symptoms of numbness and pain on the feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, outpatient private and VA treatment records show complaints and treatment for numbness and pain on the feet.  However, the Board finds that the presence of residuals of a cold injury to the feet is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran does not have the medical expertise to provide an opinion regarding the existence of this particular disability or its etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the present case, the symptomatology of residuals of cold injury to the feet, and diabetic neuropathy and radiculopathy, are very similar.  Only a person with medical expertise is capable of differentiating between the cause of the symptoms. 

Thus, to the extent that the Veteran and his representative have asserted that he currently has residuals of a cold injury to the bilateral feet, they are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In regards to the claim for PTSD, at the outset, the Board notes that the record shows that the Veteran's been diagnosed with major depressive disorder.  The Board has considered the applicability of the holding in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) wherein the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  While the record shows a diagnosis of major depressive disorder, the Veteran is currently service connected for depressive disorder.  Therefore, Clemmons is not applicable in the present case.  Moreover, the Board notes that the record is completely devoid of any diagnosis of PTSD.  Indeed, the August 2009 VA examination noted a diagnosis of major depressive disorder and not PTSD.  Additionally, the most recent VA treatment records of August 2011 also note a diagnosis of depression and not PTSD. 

As noted above, while the Veteran may be competent in certain circumstances, to report on etiology or diagnosis of a disability, a diagnosis of PTSD requires medical expertise which is far beyond the Veteran's knowledge.  Therefore, while the Board does not doubt the symptoms reported by the Veteran and his assertions that he suffers from PTSD, these are not sufficient to establish a diagnosis of PTSD.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that residuals of cold injury to the bilateral feet and PTSD have not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disabilities.  See Brammer, supra.

      B. New and Material

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims for service connection for bilateral bowlegs, a lumbar spine disability and a cervical spine disability in April 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

1.  Lumbar and cervical spine

In a July 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine and cervical spine disability on the basis that while there was evidence of current disabilities of the lumbar and cervical, there was no nexus to service and the disabilities were not related to the service connected right shoulder disability.

The Veteran did not file a notice of disagreement with the July 2005 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2002).

Most recently, in a September 2009 rating decision, the RO denied reopening the claims for service connection for a lumbar spine and cervical spine disabilities on the basis that there was no nexus to service and the disabilities were not related to the service connected right shoulder disability.  The Veteran did not appeal that decision and it too became final. 

In a rating decision of August 2011, the RO denied reopening the claims.  The Veteran disagreed with the decision and perfected an appeal.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2009 rating decision. 

Evidence received since the September 2009 rating decision includes VA treatment records and additional statements from the Veteran.

The Board finds that the evidence received since the September 2009 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 2009.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine and cervical spine disability.  Significantly, competent evidence of a nexus to service or a relationship to the service connected right shoulder disability has not been added to the record. 

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the September 2009 rating decision are insufficient to reopen the claim. 

The Veteran's request to reopen the previously disallowed claims of entitlement to service connection for disabilities of the lumbar spine and cervical spine are denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claims.  See 38 C.F.R. § 3.156(a) (2014).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a lumbar spine and cervical spine disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing a nexus to service and/or a relationship to the service connected right shoulder disability, the claims for service connection for lumbar spine and cervical spine disabilities cannot be reopened.  See 38 C.F.R. § 3.156(a) (2014). 


2. Bowlegs

In a December 1967 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral bowlegs on the basis that the condition was congenital and not subject to service connection.  The Veteran did not file a notice of disagreement with the rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c).

In a rating decision of August 2011, the RO denied reopening the claim.  The Veteran disagreed with the decision and perfected an appeal.   

Evidence received since the December 1967 rating decision includes VA treatment records and additional statements from the Veteran.

The Board finds that the evidence received since the December 1967 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 1967.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for bilateral bowlegs.  Significantly, competent evidence of a nexus to service has not been added to the record. 

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray, supra.  Thus, the Veteran's new statements submitted since the December 1967 rating decision are insufficient to reopen the claim. 

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for bilateral bowlegs is denied because none of the newly submitted evidence pertains to the reason for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim the benefit-of-the-doubt doctrine is not applicable.  See Annoni, supra.

In sum, absent any new and material evidence showing a nexus to service, the claims for service connection for bilateral bowlegs cannot be reopened.  See 38 C.F.R. § 3.156(a). 

	C. Increased ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings, i.e., disability ratings for separate periods of time based on the facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned uniform ratings for the Veteran's service connected right shoulder disability and right deltoid weakness, the Board is in agreement with the uniform rating. 

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54 ).

I. Right Shoulder

The Veteran's service-connected post-operative residuals of the right shoulder with recurrent dislocation and arthritic changes are evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5299-5201 (other shoulder and arm disabilities-limitation of arm motion).  See 38 C.F.R. § 4.71a, DC 5299-5201 (2014).  Because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  A 30 percent rating is assigned under DC 5201 for limitation of arms motion midway between the side and shoulder level.  A maximum 40 percent rating is assigned for limitation of arm motion to 25 degrees from the side.  Id.

VA outpatient treatment records show the Veteran is being treated with cortisone injections for his right shoulder.

At an April 2010 VA examination conducted related to a claim for TDIU, the Veteran reported he had the surgery on his shoulder in 1955 for dislocations.  Since the surgery he has had no recurrent dislocations.  He described some minor aches and pains in his shoulder.  Weather changes tend to aggravate his shoulder.  He uses a topical ointment which helps somewhat.  He stated any repetitive lifting will aggravate his shoulder.  He gets a lot of snap crackle and pop without a lot of pain.  He denied any recurrent dislocations or subluxations.  He stated he had a cortisone injection 4 or 5 years ago which helped quite a bit.  He describes some right-sided neck and shoulder pain that radiates to his hand.  He also reported the shoulder has no impact on his employment.  He denied any flare-ups or incapacitating episodes and stated he takes no medication for the shoulder.

Physical examination showed rotator cuff muscles are rated 5-/5.  All muscle groups in bilateral upper extremities were rated 5-/5.  Deep tendon reflexes were 1+ at the biceps, triceps, and brachioradialis bilaterally.  There was no obvious muscular atrophy in the ure.  He was noted to be neurovascularly sensory intact.  Deltoid bulk was slightly decreased compared to the left.  There was tenderness to palpation over the AC joint and bicipital groove and there was crepitus with range of motion.  Range of motion was forward extension to 140 degrees; abduction to 140 degrees; internal rotation to 85 degrees; and, external rotation is to 70 degrees.  All motion was active-passive against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  He had a negative apprehension sign.  The shoulder was stable to anterior and posterior shift, and negative sulcus sign.

At a June 2011 VA examination the Veteran report that there has been  no change in you're the right shoulder since the VA examination in 2010.  He reported having had two cortisone injections in the past year that have helped for a while.  He reported the shoulder pain wakes him up occasionally at night and sleeping on the shoulder aggravates the condition.  He denied any recurrent dislocations since surgery.  He endorsed minor aches and pains in the shoulder.  Repetitive lifting aggravates the shoulder.  He stated that most of his limitations are due to the back and not the shoulder.  He denied any flare-ups or incapacitating events over the past year.  You denied using any medication for the shoulder aside from the injections.  An MRI in 2010 showed tears, small spurs, and effusion and arthrosis but no evidence of acute fracture or dislocation.  There is deformity of the biceps due to the rupture, but good strength with the biceps.  Physical examination showed tenderness to palpation of the joints.  Rotator cuff motor function is 4-/5.  Deltoid, biceps and triceps are all 5-/5.  Range of motion is forward extension to 95 degrees and abduction to 80 degrees.  There is stiffness at the endpoints but no pain, fatigue, weakness, or incoordination with repetition.  The physician's assessment is full-thickness rotator cuff tear, supraspinatus, and infraspinatus, with retraction rupture of the Longhead of the biceps, AC joint and glenohumeral joint arthritis. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent for a disability of the right shoulder.  The Veteran has contended that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening of this disability.  It shows instead that the Veteran's service-connected right shoulder disability are manifested by, at worst, flexion to 95 degrees, and complaints of pain.  Significantly, the Veteran consistently denied any dislocation or recurrent subluxation or constitutional symptoms of inflammatory arthritis.   

The evidence does not indicate that the Veteran's service-connected residuals of a right shoulder injury are manifested by limitation of motion of the arm to 25 degrees from the right side (i.e., a 40 percent disability rating under DC 5201) such that a disability rating greater than 30 percent is warranted.  See 38 C.F.R. § 4.71a, DC 5299-5201 (2014).  The Veteran also has not identified or submitted any evidence which demonstrates his entitlement to an increased rating for his service-connected right shoulder disability.  The Board has considered any additional potentially applicable rating criteria and finds that no other rating criteria allows for a rating in excess of 30 percent.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for a right shoulder disability have not been met.

II. Right deltoid weakness

The Veteran's service connected right deltoid weakness has been currently assigned a 10 percent disability rating unde Diagnostic Code (DC) 8518 for paralysis of the circyumflex nerve.  He seeks a higher disability rating.  

As an initial matter, the Board notes that the RO has rated the Veteran's disability under DC 8515.  However, it not precisely clear which nerve of the right arm is damaged, as there are a number of nerves that run through the axilla.  Therefore, in order to adequately address all of the Veteran's symptoms, the Board will evaluate whether an increased rating is warranted under DCs 8517 (addressing paralysis of the musculotaneous nerve), 8518 (addressing paralysis of the circumflex nerve) and DC 8515 (addressing paralysis of the median nerve).  As previously noted, the Veteran is right handed.  As such, in order to warrant a rating in excess of 10 percent for weakness of the deltoid in the Veteran's right upper extremity (his dominant side) under these diagnostic codes, the evidence must show one of the following: incomplete paralysis of the median nerve that is "moderate" in nature, affecting movement of the hand, fingers and wrist; incomplete paralysis of the musculotaneous nerve that is "severe" in nature, affecting flexion of the elbow and supination of the forearm (20 percent under DC 8517); or incomplete paralysis of the circumflex nerve that is "severe" in nature affecting abduction or outward rotation or other diminishment to the deltoid and teres minor (30 percent under DC 8518).  38 C.F.R. § 4.124a.  It should also be noted that, nonspecific words such as "moderate" or "severe" are not defined in these diagnostic codes.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.

Based on a review of the competent evidence, an increased rating is not warranted under any of these diagnostic codes.  In this regard, the Veteran underwent a VA examinations in April 2010 which addressed the current level of severity of her right arm disability.  At the time, he reported pain which radiates to his hand.  Physical examination showed rotator cuff muscles are rated 5-/5.  All muscle groups in bilateral upper extremities were rated 5-/5.  Deep tendon reflexes were 1+ at the biceps, triceps, and brachioradialis bilaterally and there was no obvious muscular atrophy in the ure.  He was noted to be neurovascularly sensory intact.  Repetitive motion did not demonstrate any obvious weakness or pain. 

At a June 2011 VA examination, reported complaints and findings were the same as at the April 2010 examination except that the rotator cuff motor function was rated as 4-/5 rather than 5-/5.  Reported symptomatology was the same as the April 2010 examination.  In fact, the Veteran stated that his disability had not changed since the 2010 exam.

In view of this evidence, the Board does not consider the Veteran's symptoms to be "severe" or even "moderate" in nature.  Rather, his symptoms appear limited to some radiating pain in the right upper extremity, but no actual paralysis has resulted.  At best, the Veteran's neurological symptoms can be described as "mild" in nature.  Therefore, an increased rating is not warranted on a schedular basis. 

With regard to this claim, the Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability related to the neuropathy in his right upper extremity according to the appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's neurological disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Given the evidence and for the reasons noted above, the Board finds that a disability rating in excess of 10 percent for weakness of the right deltoid, is not warranted.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation currently assigned for the Veteran's service-connected right shoulder disability and right deltoid weakness is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluations for the Veteran's disabilities were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  While the Veteran has expressed some pain and minor decreased movement on his right arm, this does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected right arm disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, TDIU was denied in a rating decision of May 2010.  The Veteran has not expressed a disagreement with the decision since then and has not raised attributed his unemployability to any of the service connected disabilities subject of this decision.  In fact, at the VA examinations of April 2010 and June 2011, the Veteran attributed his unemployability to his back disability which is not service connected.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.

ORDER

Service connection for residuals of cold injury to the feet is denied.

Service connection for PTSD is denied. 

The application to reopen the claim for service connection for arthritis of the lumbar spine with pain and radiculopathy is denied.

The application to reopen the claim for service connection for bilateral bowlegs is denied.

The application to reopen the claim for service connection for degenerative disc disease of the cervical spine is denied.

A disability rating in excess of 30 percent for a right shoulder disability is denied.

A disability rating in excess of 10 percent for right deltoid weakness is denied.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for bilateral hearing loss. 

The Veteran was most recently afforded a VA examination in June 2011.  The examiner indicated the current thresholds and speech discrimination scores for the Veteran's service-connected bilateral hearing loss.  However, the examiner did not describe the functional effects caused by this hearing loss. 

The Board notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the June 2011 VA examination is inadequate inasmuch as it does not include any description of the functional effects of the Veteran's bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability.  The examiner must be granted access to the Veteran's file in Virtual VA/VBMS for their review.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hearing loss.  The examiner should provide a complete rationale for any opinions provided. 

2.  Then, readjudicate the claim of entitlement to an increased disability rating for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


